GOOLSBY, Judge,
concurring:
I agree with the result reached by the majority and would likewise affirm. I would hold, however, the trial court properly admitted the evidence of the prior forgery. Rule 404(b), SCRE.
Intent is an element of forgery. See S.C.Code Ann. § 16-13-10 (Supp.1997); State v. Wescott, 316 S.C. 473, 477, 450 S.E.2d 598, 601 (Ct.App.1994) (“The three important factors requisite to constitute forgery by uttering or publishing a forged instrument are: (1) it must be uttered or published as true or genuine; (2) it must be known by the party uttering or publishing it that it is false, forged, or counterfeited; and (3) there must be intent to prejudice, damage, or defraud another person.”). Although “[ejvidence of other crimes, wrongs,' or acts is not admissible to prove the character of a person in order to show action in conformity therewith,” evidence of that *146sort may be admitted “to show motive, identity, the existence of a common scheme or plan, the absence of mistake or accident, or intent.” Rule 404(b), SCRE.
Evidence of Ivadella Brooks’s previous forgery conviction for cashing a check on a closed account was logically relevant to her criminal intent and to the lack of mistake or accident regarding the offense for which she was then being tried. That Brooks’s act in presenting the check in question was prompted by criminal intent rather than by mistake or accident was the issue at trial. Given the importance of the evidence of intent and the absence of mistake or accident, the prejudice Brooks sustained as a result of the trial court’s admitting the challenged evidence does not substantially outweigh its probative value.
What the majority appears to have done here is to read the “intent” and “absence of mistake or accident” exceptions out of Rule 404(b), SCRE.